Citation Nr: 0303013	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  97-17 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.

This case comes to the Board of Veterans' Appeals (Board) 
from RO decisions in February 1997 and April 1997 which 
collectively denied service connection for a right hip 
disability, a left hip disability, and a back disability.  In 
December 1998, the Board denied the claims.  

The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 1999, the VA Secretary and the veteran filed a joint 
motion to remand this matter back to the Board for the 
purpose of affording the veteran a hearing before an RO 
hearing officer.  An October 1999 Court Order granted the 
motion, and the case was subsequently returned to the Board.

In July 2000, the Board remanded the case to the RO for 
additional evidentiary development, to include scheduling the 
veteran for an RO hearing.  In January 2001, the RO sent the 
veteran correspondence to clarify his hearing request.  In 
February 2001, the veteran responded with a request for an RO 
informal conference.  The RO informal conference was then 
conducted in July 2001.


FINDINGS OF FACT

1.  The veteran's right hip disorder unequivocally existed 
prior to his active military service and did not increase in 
severity on account of service.

2.  The veteran's current left hip and back disorders began 
many years after service and were not caused by any incident 
of service.



CONCLUSIONS OF LAW

1.  A right hip disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 
(2002).

2.  A left hip disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

3.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from June 1968 
to January 1970.  

A review of the veteran's service medical records shows that 
a medical examination for pre-induction purposes was 
performed beginning in March 1968, and it was completed in 
June 1968.  In a March 1968 report of medical history 
completed in conjunction with the pre-induction examination, 
the veteran reported a history of lameness, and swollen or 
painful joints.  He stated that he had been treated by a 
family doctor for hip trouble.  The reviewing examiner noted 
that the veteran complained of a painful right hip due to an 
injury and reported current medical treatment.  The examiner 
requested a letter from the veteran's private physician 
regarding his right hip condition.  By a letter dated in June 
1968, the veteran's private physician, Dr. S. K. Ashby, 
stated that he treated the veteran for a painful right hip 
beginning in March 1968, and that an X-ray study was normal.  
He indicated that the condition was mild and continuous off 
and on since March 1968, with no bed rest or hospitalization 
required.  He related that the veteran reported he lost three 
weeks from work due to this condition.  The prognosis was 
that the condition was improved, but was aggravated by 
bending and stooping, and Dr. Ashby opined that the effect of 
the disease on the veteran's ability to perform military 
service was "questionable."  Dr. Ashby's letter was noted 
by the service department examiner when the pre-induction 
examination was completed in June 1968.  On that examination, 
the veteran's spine was found to be normal.  His lower 
extremities were listed as abnormal.  No abnormalities were 
noted with regard to his left hip.  The examiner noted that 
the veteran had a painful right hip "off and on," and 
indicated that a disqualifying diagnosis had not been given.  
The veteran's physical profile (PULHES) included a 
designation of "L-2" for the lower extremities, indicating 
that the condition of his lower extremities might impose some 
limitations on his classifications and assignments.

Service medical records show that a July 1968 X-ray study of 
the right hip was negative.  A July 1968 treatment note shows 
that the veteran complained of pain in his right hip since 
March 1968.  He denied any specific trauma.  The examiner 
noted that an X-ray study of the right hip was negative, and 
that on examination, the hip was tender to deep palpation of 
the joint.  Medication was prescribed, and the veteran was 
placed on light duty for 24 hours.  On follow-up examination, 
the veteran reported that the medication did not help, and 
made him sleepy.  Two days later, the veteran reported 
continued right hip pain, and asked to be examined by a 
private orthopedist.  He was placed on light duty until his 
orthopedic appointment.  A physical profile record dated in 
mid-July 1968 indicates a "T-3" rating for the veteran's 
lower extremities, indicating a temporary restriction in 
assignments due to the veteran's right hip arthralgia.

An orthopedic treatment note dated in early August 1968 shows 
that the veteran complained of recurrent right hip pain for 
the past 6 months without history of injury, which was worse 
on walking or bending.  On examination, there was full range 
of motion and slight tenderness over the greater trochanter, 
and no discrepancy in the length of his legs.  An X-ray study 
was recommended to rule out a stress fracture.  On follow-up 
examination the next day, the examiner noted that an X-ray 
study showed no evidence of a stress fracture or other hip 
abnormality.  An injection was administered to the hip, and 
the veteran was returned to duty.
A mid-August 1968 treatment note indicates that the veteran 
had been seen "uncountable times" for right hip pain, and 
that the veteran currently complained of right hip pain on 
stooping, bending and any strenuous exercise.  On 
examination, there was questionable tenderness beneath the 
femoral head, and pain on straight leg raising.  The examiner 
noted that the veteran had been evaluated by orthopedics, 
orthopedic evaluation and X-rays were negative, and the 
complaint was obviously going to be a continuing problem.  
Medication was prescribed and his light duty profile was 
continued. 

A January 1970 treatment note shows that the veteran wanted 
to check on his profile, and reported he was still having 
trouble with his right leg.  The examiner noted that the 
veteran had multiple somatic complaints.  The diagnostic 
impression was chronic depression, anxiety, and epididymitis.  
Medication and bed rest were prescribed.

On separation medical examination performed in January 1970, 
the veteran's lower extremities, spine, and musculoskeletal 
system were listed as normal.  No disqualifying defects were 
found, and the veteran's physical profile (PULHES) included 
L-1 (normal) for the lower extremities.  In a report of 
medical history completed in conjunction with the separation 
examination in January 1970, the veteran denied a history of 
swollen or painful joints, arthritis or rheumatism, bone, 
joint, or other deformity, and recurrent back pain.

Post-service medical records are negative for a right hip 
disability, left hip disability, or a back disability until 
many years after service.

In October 1996, the veteran claimed service connection for 
residuals of a hip injury which he said was in 1968, and for 
residuals of a back injury which he said was in 1968 adjunct 
to a hip injury.

At a December 1996 VA examination, the veteran reported that 
he incurred a hip injury during basic training.  He stated 
that he was injured in the field, was treated at the field 
hospital overnight, and the next day he reported to the base 
hospital, where he was treated.  He said he was kept in basic 
training for an extra month, and was placed on a permanent 
profile with restrictions.  He said he had back trouble for 
20 years, and had back pain associated with his hip trouble.  
He reported that he had been unemployed since 1991, when he 
was injured when a box fell on either his head or back, and 
resulted in a crushed disc, degenerative joint disease, and 
degenerative disc disease.  He said he had been receiving 
compensation for this injury since 1993, and currently had 
lifting restrictions.  

He complained of daily back pain which radiated to his 
abdomen and groin.  On examination, his posture was stooped, 
and his gait and carriage were slow.  The pertinent diagnoses 
were limitation of motion of the hips, possibly degenerative 
joint disease or avascular necrosis or other, low back pain 
with some limitation of motion of the lumbar-thoracic spine, 
and a thoracic spine injury related to a civilian job.  In an 
addendum, the examiner noted that lumbar, thoracic, and 
pelvic X-ray studies showed significant degenerative changes 
in the lower thoracic spine and mild degenerative changes in 
the upper thoracic and lumbar spine.  There was a probable 
bone island in the right femoral head, prominent bridging 
osteophytes in the lower thoracic spine and mild osteophytes 
superiorly as well as in the lumbar spine.  There was no 
significant loss of height of vertebral bodies or disc 
spaces.

By a statement dated in March 1997, the veteran said that he 
did not deny a pre-service right hip injury, but stated that 
his right hip condition was aggravated during boot camp, to 
the point that his left hip and back were injured.  He 
submitted copies of private medical records (apparently from 
Dr. Ashby) dated from October 1981 to March 1986.  Such 
records reflect treatment for complaints related to his 
ankle, arm, shoulder, foot, and thumb, and are negative for 
treatment of a right hip disability, a left hip disability, 
or a back disability.

By a statement dated in May 1997, the veteran said his left 
hip disability was due to his right hip disability and back 
disability.  In a later statement dated in May 1997, he 
reiterated some of his assertions, and stated that his pre-
service right hip pain was not a chronic condition and was 
not due to a pre-service injury but was noted as a physical 
ailment.  He said he injured both hips during basic training 
at Fort Benning when he fell from a fifteen-foot rope ladder.  
He said he received crutches and a back brace, and was 
recycled through basic training, and when he was unable to 
complete basic training, he was given a permanent profile.

By a letter to the Martin Army Hospital at Fort Benning dated 
in June 1997, the RO requested a copy of clinical records 
relating to treatment of the veteran in July 1968.  By a 
letter received in July 1997, a representative from the 
Martin Army Community Hospital stated that no records were 
available relating to the veteran.

A June 1999 statement from J. Allen, M.D., notes the veteran 
was able to continue working with the restrictions of no 
lifting greater than 50 pounds and no carrying greater than 
30 pounds.  

In July 2000, the Board remanded the case to the RO for 
additional evidentiary development, to include scheduling the 
veteran for an RO hearing.  In January 2001, the RO sent the 
veteran correspondence to clarify his hearing request.  In 
February 2001, the veteran responded with a request for an RO 
informal conference.  

In July 2001, an RO informal conference was conducted before 
a Decision Review Officer.  The veteran was informed of his 
rights and responsibilities under the Veteran's Claims Act of 
2000.  It was noted that an attempt would be made to obtain 
records from the veteran's former employer, Virginia 
International Terminal, Inc. (VIT).  It also noted that the 
veteran had stated clearly that he knew of no other sources 
of medical or other evidence to request on his behalf.  The 
veteran also indicated that he injured himself while at work 
in 1991.  

At the informal conference, the veteran submitted a letter 
sent to him from the spouse of E. Turner, M.D., dated in 
March 1999.  The letter noted that Dr. Turner had passed away 
in June 1998 and that his records had since been destroyed.

The RO wrote and telephoned Virginia International Terminals, 
Inc. (VIT), requesting copies of the veteran's medical 
records.  A letter from VIT dated in February 2002 (but 
possibly written in March 2002), and a March 2002 report of 
telephone contact, indicate that VIT would not provide any 
medical records on the veteran, apparently due to pending 
litigation between the veteran and the company over a claimed 
December 1991 work injury. In May 2002, the RO sent 
correspondence to the veteran which indicated that they were 
unable to obtain his records from VIT, and he was given an 
opportunity to obtain and submit the records.

Records dated in August 2002, from A. Bryant, M.D., note the 
veteran had a clinical history of a back strain.  He was 
referred for an MRI examination, and it was noted that this 
was for continuation of work evaluation of 1997.  Medical 
records show the veteran had MRI and X-ray examination of his 
back in September 2002, and this showed degenerative disc and 
other degenerative changes of the lumbosacral spine.  

II.  Analysis

The veteran claims service connection for a right hip 
disability, a left hip disability, and a back disability 
which he asserts are related to military service.

Through correspondence, rating decisions, the statement of 
the case, and supplemental statements of the case, the 
veteran has been notified with regard to the evidence 
necessary to substantiate his claims, as well as the 
respective responsibilities of him and the VA for providing 
evidence.  Pertinent medical records identified by the 
veteran have been obtained by the RO to the extent possible, 
and the veteran has been given an opportunity to submit 
evidence which the RO was unable to get.  The RO was unable 
to get medical records from the veteran's former employer 
regarding injuries in a work accident; the RO then gave the 
veteran a chance to obtain and submit the records, but he did 
not do so.  The duty to assist is not a one-way street, and 
the veteran has not fully cooperated in developing his claim.  
See 38 C.F.R. § 3.159; Wood v. Derwinski, 1 Vet.App. 190 
(1991).  A VA examination has been provided.  Given the state 
of the evidence, there are no proven predicate facts which 
would enable an examiner to give a competent medical opinion 
on whether current problems are related to service, and thus 
another VA examination with medical nexus opinion is not 
warranted.  38 C.F.R. § 3.159(c)(4).  The Board finds that 
the notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, including arthritis, if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A.	Right Hip Disability

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304.

The veteran's service medical records show that a right hip 
disability was being treated by Dr. Ashby in the months 
immediately preceding active duty, and the condition was 
noted on the entrance examination in 1968.  The veteran's 
physical profile on entrance into service included a 
designation of "L-2" for the lower extremities.  A right 
hip disability unequivocally pre-existed service, and thus 
service connection for the pre-existing right hip disability 
would be appropriate only if the condition was aggravated by 
service.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

Temporary or intermittent flare-ups of symptoms during 
service, of a pre-service condition, without worsening of the 
underlying condition, are not sufficient to show aggravation 
during service of the pre-service disability.  Davis v. 
Principi, 276 F.3d 1341 (Fed.Cir. 2002); Hunt v. Derwinski, 1 
Vet.App. 292 (1991) 

The service medical records from the veteran's 1968-1970 
active duty show he was treated on several occasions for 
complaints of right hip pain.  The service medical records 
are negative for a right hip injury during active duty.  
Repeated X-ray studies of the right hip were negative, and he 
was placed on light duty for this condition.  No hip 
abnormalities were noted during service other than complaints 
of pain and tenderness, just as before service.  On 
separation medical examination in 1970, the veteran's lower 
extremities were listed as normal, no disqualifying defects 
were found, and the veteran's physical profile (PULHES) 
included L-1 (normal) for the lower extremities.  The service 
medical records show no more than intermittent flare-ups of 
symptoms of the pre-service condition, but there was no 
increase in severity of the underlying pre-service condition.  
If there were medical records from shortly after service, 
showing a worse condition than before service, such would 
lend support to the theory of service aggravation; but there 
are no such medical records in this case.  

The first post-service medical evidence of a right hip 
disability is dated in 1996 (a report of a VA examination), 
at which time there were problems with the low back and both 
hips, and a history of an industrial accident in 1991.  The 
veteran's employer will not release his medical records from 
the 1991 injury directly to the VA, and the veteran has no 
submitted the records although given an opportunity to do so.  
In any event, the 1996 VA examination notes limitation of 
motion of the hips, possibly degenerative joint disease or 
avascular necrosis or other, and X-ray evidence of a probable 
bone island in the right femoral head.  This VA examination 
and other medical records do not suggest that the pre-service 
right hip condition was permanently worsened by service, or 
that the current right hip problem is otherwise related to 
service.

The veteran has asserted that he has a right hip disability 
which is due to service.  However, as a layman, he is not 
competent to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The weight of the credible medical evidence 
establishes that the pre-service right hip condition was not 
permanently worsened by service, and the current right hip 
condition is unrelated to service.

The Board concludes that the veteran's right hip disorder was 
not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection for a right hip disorder, the benefit-of- 
the-doubt doctrine does not apply, and the claim must be 
denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

B.	Left Hip Disability and Back Disability 

The service medical records from the veteran's period of 
active duty (1968-1970) are negative for a back or left hip 
disorder.  The first post-service medical evidence of a left 
hip disability or a back disability is a report of a VA 
examination performed in 1996.  The veteran reported that he 
had back trouble for 20 years, and that he incurred a back 
injury at work in 1991.  The examiner diagnosed limitation of 
motion of the hips, possibly degenerative joint disease or 
avascular necrosis, as well as a back disorder.  Subsequent 
medical records dated to 2002 note degenerative changes of 
the spine.  Again, the VA has been unable to get medical 
records concerning the 1991 work injury directly from the 
employer, and the veteran has not submitted them despite 
being given the chance.  

The veteran has asserted that he has a left hip disability 
and a back disability which were incurred in military 
service, but as a layman, he is not competent to give a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu, supra.  The weight of the credible medical evidence 
establishes that the left hip and back conditions began many 
years after service, and these conditions were not caused by 
any incident of service.  

The Board concludes that left hip and back disorders were no 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claims for service connection 
for left hip and back disorders, the benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for a right hip disability is denied.

Service connection for a left hip disability is denied.

Service connection for a back disability is denied.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

